Case 1:18-cv-08783-NRB Document 111-14 Filed 03/06/20 Page 1 of 10




          Attachment 14
8/30/2019                    Michael Rapaport Just Made
                    Case 1:18-cv-08783-NRB              Me And Johnny
                                                     Document         Football Best
                                                                   111-14           Friends
                                                                                Filed       #ComebackSZN
                                                                                        03/06/20     Page- Barstool
                                                                                                             2 of Sports
                                                                                                                    10




  Blogs Vids Pods Pics Bloggers Shows Topics Gold Store +
   TRENDING TOPICS          Stool Scenes    Gentlemen's Friday      Kicks In The Office    Barstool Outdoors: Episode 7   Clem & Large




  Michael Rapaport Just Made Me And Johnny Football Best Friends
  #ComebackSZN
         Nate
         2/19/2018 8:35 AM

                                                                                                                                  84




                                                                                                                    RAP022973
https://www.barstoolsports.com/dmv/michael-rapaport-just-made-me-and-johnny-football-best-friends-comebackszn/                           1/9
8/30/2019                    Michael Rapaport Just Made
                    Case 1:18-cv-08783-NRB              Me And Johnny
                                                     Document         Football Best
                                                                   111-14           Friends
                                                                                Filed       #ComebackSZN
                                                                                        03/06/20     Page- Barstool
                                                                                                             3 of Sports
                                                                                                                    10



                                      Dave Portnoy
                                      @stoolpresidente

                            Finally some Rapaport gear people will buy.
                            store.barstoolsports.com/products/rp-cl…




                                 15.5K 3:09 PM - Feb 18, 2018

                                 1,938 people are talking about this




                                      Johnny Manziel
                                      @JManziel2

                            Replying to @stoolpresidente
                            VIVA




                                                                                                                 RAP022974
https://www.barstoolsports.com/dmv/michael-rapaport-just-made-me-and-johnny-football-best-friends-comebackszn/               2/9
8/30/2019                    Michael Rapaport Just Made
                    Case 1:18-cv-08783-NRB              Me And Johnny
                                                     Document         Football Best
                                                                   111-14           Friends
                                                                                Filed       #ComebackSZN
                                                                                        03/06/20     Page- Barstool
                                                                                                             4 of Sports
                                                                                                                    10




                                 7,873 3:39 PM - Feb 18, 2018

                                 386 people are talking about this




                                                                                                                 RAP022975
https://www.barstoolsports.com/dmv/michael-rapaport-just-made-me-and-johnny-football-best-friends-comebackszn/               3/9
8/30/2019                    Michael Rapaport Just Made
                    Case 1:18-cv-08783-NRB              Me And Johnny
                                                     Document         Football Best
                                                                   111-14           Friends
                                                                                Filed       #ComebackSZN
                                                                                        03/06/20     Page- Barstool
                                                                                                             5 of Sports
                                                                                                                    10


                                      Johnny Manziel
                                      @JManziel2

                            Replying to @BarstoolNate




                                 1,309 3:43 PM - Feb 18, 2018

                                 36 people are talking about this



   What a day, fellas! What. A. Day! Who woulda thought a herpe having, race baiting, D-list actor
   who I still haven’t forgiven for shooting that bird on Friends would bring so many people together?
   Down is up, the sky is green, dogs and cats are living together, I feel like I could just float away!
   Me and my former enemy Johnny have reconciled, I’ve texted amicably with Smitty without him
   calling me a necrophiliac and without me calling him the dumbest person I’ve ever met. Shit, I
   think Deadspin might give us a compliment any day now!


   It’s a brave new world out there, my friends. An entire company’s destain for one person has us all
   sitting around the campfire singing Kumbaya. I mean, this certainly won’t last, we all know that.
   But what a joyful day and weekend it’s been!




                                                                                                                 RAP022976
https://www.barstoolsports.com/dmv/michael-rapaport-just-made-me-and-johnny-football-best-friends-comebackszn/               4/9
8/30/2019                    Michael Rapaport Just Made
                    Case 1:18-cv-08783-NRB              Me And Johnny
                                                     Document         Football Best
                                                                   111-14           Friends
                                                                                Filed       #ComebackSZN
                                                                                        03/06/20     Page- Barstool
                                                                                                             6 of Sports
                                                                                                                    10




   #ComebackSZN, indeed.

       #COMEBACKSZN           + 4 TAGS




         Nate
         2/19/2018 8:35 AM

                                                                                                                                  84



     You May Also Like                                                                                           Recommended by




                                                                                                                    RAP022977
https://www.barstoolsports.com/dmv/michael-rapaport-just-made-me-and-johnny-football-best-friends-comebackszn/                         5/9
8/30/2019                    Michael Rapaport Just Made
                    Case 1:18-cv-08783-NRB              Me And Johnny
                                                     Document         Football Best
                                                                   111-14           Friends
                                                                                Filed       #ComebackSZN
                                                                                        03/06/20     Page- Barstool
                                                                                                             7 of Sports
                                                                                                                    10




     Top Surgeon: How To Properly Flush                                     [Pics] Firemen Rescue Puppies - Then
     Out Your Bowels                                                        They See That They Aren't Puppies At
     Gundry MD | Sponsored                                                  All
                                                                            Interesticle | Sponsored




     Why Pets Are Good for                          The Unusual Link                               Jerry Jones Is A-Ok With
     Your Heart                                     Between Eggs And                               Zeke Sitting Out As Long
     Healthgrades | Sponsored                       Diabetes (Watch)                               As He's Back For The
                                                    diabetes-relief.club | Sponsored               Barstool Sports Blogs




   Comments
   SORT BY: TOP


   Thebombsquad                                                                                                            2 years ago


       Post Dave's firing Rapaport texts !!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!                                                                847




   Knent                                                                                                                   2 years ago


       FUCK RAPAPORT                                                                                                                     647
                                                                                                                      RAP022978
https://www.barstoolsports.com/dmv/michael-rapaport-just-made-me-and-johnny-football-best-friends-comebackszn/                                 6/9
8/30/2019                    Michael Rapaport Just Made
                    Case 1:18-cv-08783-NRB              Me And Johnny
                                                     Document         Football Best
                                                                   111-14           Friends
                                                                                Filed       #ComebackSZN
                                                                                        03/06/20     Page- Barstool
                                                                                                             8 of Sports
                                                                                                                    10




                                                    View all comments (66)



     You Might Also Like




     We Absolutely Rocked Orlando While                                     Phil Mickelson Can't Stop Won't Stop
     Kicking Off the College Football                                       Showing Off His Rockin Bod
     Season With Bud Light                                                  Barstool Sports Blogs
     Barstool Sports Vids




     Soccer Player Celebrates                       Tank's Vlog August 30,                          In A Groundbreaking
     Goal By Climbing Into                          2019                                            Revelation, Kim
     The Stands To Smooch                           Barstool Sports Blogs                           Kardashian Reveals She
     Barstool Sports Blogs                                                                          Barstool Sports Blogs




                                                                                                                      RAP022979
https://www.barstoolsports.com/dmv/michael-rapaport-just-made-me-and-johnny-football-best-friends-comebackszn/                    7/9
8/30/2019                    Michael Rapaport Just Made
                    Case 1:18-cv-08783-NRB              Me And Johnny
                                                     Document         Football Best
                                                                   111-14           Friends
                                                                                Filed       #ComebackSZN
                                                                                        03/06/20     Page- Barstool
                                                                                                             9 of Sports
                                                                                                                    10




     [Pics] Firemen Rescue Trapped                                          3 Signs Your Aging Cat Could Be
     Newborn Puppies But Then See                                           Hiding An Illness
     They're Not Dogs                                                       Dr. Marty | Sponsored
     DailySportX | Sponsored




     Type in your name and                          14 Behind the Scenes                            If Steve Jobs Died In
     wait 8 seconds. It's crazy                     Stories From the Set of                         2011 Then Why Is He
     what this site reveals                         'Deliverance'                                   Currently Hanging Out In
     r1.zemanta.com | Sponsored                     Ranker | Sponsored                              Barstool Sports Blogs




                                                                        App
                                                              Advertising Inquiries
                                                         Best Portable JUUL Charger
                                                                  Terms Of Use
                                                                  Privacy Policy
                                                                 Content Policy
                                                                  Barstool Bets
                                                               Subscription Terms
                                                                                                                      RAP022980
https://www.barstoolsports.com/dmv/michael-rapaport-just-made-me-and-johnny-football-best-friends-comebackszn/                    8/9
8/30/2019                    Michael Rapaport Just Made
                   Case 1:18-cv-08783-NRB               Me And Johnny
                                                    Document          Football Best
                                                                  111-14       FiledFriends #ComebackSZN
                                                                                        03/06/20    Page - Barstool
                                                                                                            10 ofSports
                                                                                                                    10
                                                © 2019 Barstool Sports. All rights reserved.




                                                                                                                 RAP022981
https://www.barstoolsports.com/dmv/michael-rapaport-just-made-me-and-johnny-football-best-friends-comebackszn/               9/9
